                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     TERRENCE M. SINGLETON,                          Case No. 19-cv-00428-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                         ORDER REOPENING ACTION;
 United States District Court




                                  13
                                                 v.
                                                                                         ORDER TO SHOW CAUSE
                                  14     M. ELIOT SPEARMAN,

                                  15
                                                       Respondent.

                                  16

                                  17                                        INTRODUCTION
                                  18          Petitioner Terence Singleton seeks federal habeas relief under 28 U.S.C. § 2254
                                  19   from his state convictions. The petition for such relief states cognizable claims.
                                  20   Accordingly, on or before February 10, 2020, respondent shall file an answer or a
                                  21   dispositive motion in response to the petition.
                                  22          The petition may be untimely. Singleton was convicted in 2016 but the present
                                  23   petition was not filed until 2019, which is outside the one-year statute of limitations period
                                  24   for filing a federal habeas petition. See 28 U.S.C. § 2244(d)(1). Respondent is directed to
                                  25   consider first if the petition is in fact untimely. If respondent concludes that it is untimely,
                                  26   he may file a motion to dismiss on such grounds, though he is not required to do so.
                                  27

                                  28
                                   1                                        BACKGROUND
                                   2          In 2016, Singleton was convicted by a San Francisco County Superior jury of
                                   3   second degree robbery. (Am. Pet., Dkt. No. 19 at 1; People v. Singleton, No. A148969,
                                   4   2018 WL 1281675 at *1 (Cal. Ct. App. Mar. 13, 2018).) A sentence of 13 years was
                                   5   imposed. (Am. Pet., Dkt. No. 19 at 12.)
                                   6          Singleton’s attempts to overturn his convictions in state court were unsuccessful.
                                   7   This federal habeas petition followed.
                                   8          The original petition was dismissed with leave to amend. (Dkt. No. 12.) When
                                   9   Singleton did not file an amended petition by the deadline — which had been extended
                                  10   twice at petitioner’s request — the suit was dismissed. (Dkt. Nos. 17 and 18.) Singleton
                                  11   since has filed an amended petition. Accordingly, this action is REOPENED. The Clerk
                                  12   shall modify the docket to reflect this. The judgment and the order of dismissal are
Northern District of California
 United States District Court




                                  13   VACATED.
                                  14                                             DISCUSSION
                                  15          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                  16   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  17   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  18   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                  19   “award the writ or issue an order directing the respondent to show cause why the writ
                                  20   should not be granted, unless it appears from the application that the applicant or person
                                  21   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                  22   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  23   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  24          As grounds for federal habeas relief, Singleton claims (1) the evidence was not
                                  25   sufficient to support his convictions; (2) there was instructional error; (3) evidence was
                                  26   wrongly admitted; and (4) there was cumulative error. When liberally construed, these
                                  27   claims are cognizable on federal habeas review.
                                  28
                                                                                     2
                                   1                                         CONCLUSION
                                   2          1. The Clerk shall serve a copy of this order, the petition and all attachments
                                   3   thereto, on respondent and respondent’s counsel, the Attorney General for the State of
                                   4   California. The Clerk shall also serve a copy of this order on petitioner.
                                   5          2. On or before February 10, 2020, respondent shall file with the Court and serve
                                   6   on petitioner, an answer conforming in all respects to Rule 5 of the Rules Governing
                                   7   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted
                                   8   based on petitioner’s cognizable claims. Respondent shall file with the answer and serve
                                   9   on petitioner a copy of all portions of the state trial record that previously have been
                                  10   transcribed and that are relevant to a determination of the issues presented by the petition.
                                  11          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                  12   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
Northern District of California
 United States District Court




                                  13   answer is filed.
                                  14          4. In lieu of an answer, respondent may file, on or before February 10, 2020, a
                                  15   motion to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to
                                  16   Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a motion,
                                  17   petitioner shall file with the Court and serve on respondent an opposition or statement of
                                  18   non-opposition within thirty (30) days of the date the motion is filed, and respondent shall
                                  19   file with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                  20   opposition is filed.
                                  21          5. Petitioner is reminded that all communications with the Court must be served on
                                  22   respondent by mailing a true copy of the document to respondent’s counsel.
                                  23          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  24   Court and respondent informed of any change of address and must comply with the
                                  25   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                  26   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  27          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  28   be granted provided they are filed on or before the deadline they seek to extend.
                                                                                      3
                                   1          8. The filing fee has been paid. (Dkt. No. 11.)
                                   2          9. The suit is REOPENED. The Clerk shall modify the docket to reflect this. The
                                   3   judgment and the order of dismissal are VACATED.
                                   4         10. The Clerk shall amend the docket to reflect that M. Eliot Spearman, the warden
                                   5   of the prison in which petitioner is housed, is the sole respondent in this action. Spearman
                                   6   is the sole proper respondent in this action, as he is the custodian having day-to-day control
                                   7   over petitioner, the only person who can produce “the body” of the petitioner. Brittingham
                                   8   v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (quoting Guerra v. Meese, 786 F.2d
                                   9   414, 416 (D.C. Cir. 1986)).
                                  10          IT IS SO ORDERED.
                                  11      Dated: December 6, 2019
                                                                                         _________________________
                                  12
Northern District of California




                                                                                         WILLIAM H. ORRICK
 United States District Court




                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
